Milonas, J., dissents in part in a memorandum as follows:
In my opinion, defendant’s sentence should be reduced to a term of imprisonment of from 7 to 21 years in order to bring it into conformity with the State punishment received by the prime mover, John Peter Galanis, in the subject fraudulent tax shelter scheme.
At sentence, the trial court imposed various consecutive sentences for an aggregate term of from 16 to 48 years, which was subsequently reduced by law to the maximum term allowable under the law of 10 to 20 years pursuant to Penal Law § 70.30 (1) (c) (i), which limits the maximum term to 20 years and deems the minimum to be one-half of the aggregate *131maximum, as reduced. While it is impossible to minimize the scale of the theft in which defendant participated, resulting in the victimization of numerous individual investors, as well as the looting and virtual destruction of four financial institutions, the fact is that his culpability, as considerable as it is, does not exceed that of Galanis, who created and organized the fraudulent arrangement. Galanis received a State prison sentence of 7 to 21 years. It should be noted that Galanis’ State sentence was made concurrent with a Federal sentence which was also imposed upon him, and the total is equivalent to 9 to 27 years, but defendant was only prosecuted by the State authorities and should not be treated so much more harshly than was the individual who was the initiator, and primarily responsible for, the wrongdoing of which defendant was convicted. In effect, defendant is being punished for choosing to go to trial. Moreover, as defendant points out, the minimum sentence which he must serve is greater than that imposed upon all of the other twelve defendants combined, which were the following:
Defendant Term of Imprisonment Galanis 7-21 years (concurrent with Federal sentence equivalent to 9-27 years) Rosengarten 1-3 years (concurrent with Federal sentence) Mason 1 year Perrin 1 year Lewis none (conditional discharge) Williams none (conditional discharge) Klusky none (conditional discharge) Weynert none (conditional discharge) Tocicki none (conditional discharge) Sloan none (conditional discharge) Young none (conditional discharge) Ayash none (probation) Total 10-24 years
Shortly before trial, defendant was advised that he had been offered a plea of lVz to 4 years by the court, which would escalate to 5 to 15 years after a jury was impaneled and did, in fact, increase drastically to 16 to 48 years after he proceeded to trial. Yet, as the court explained in People v Patterson (106 AD2d 520, 520-521):
*132"Plea bargaining is an acknowledged part of our criminal justice system (Bordenkircher v Hayes, 434 US 357). During the bargaining process, the State may encourage a guilty plea by offering certain benefits, such as a reduced exposure to the potential maximum sentence otherwise available, notwithstanding the fact that this has the effect of discouraging a defendant’s assertion of his right to a trial (Corbitt v New Jersey, 439 US 212; People v Pena, 50 NY2d 400, cert den 449 1087). By pleading guilty, the defendant may avoid the danger of a more serious conviction with its attendant consequences. The People, in turn, are relieved of the need to try the defendant, produce witnesses, or inconvenience the complainant, and they avoid the ultimate danger that the trial may not end successfully for the prosecution. Guilty pleas also help to conserve the rather limited resources available to prosecutorial agencies and the judicial system. There can be little doubt, however, that the sentence offered as an inducement for a guilty plea is at times more reflective of the respective bargaining leverages of the parties than the purer principles that should underlie a sentence imposed in the absence of the plea-bargaining process.
"Once a defendant has been convicted after trial, the sentence to be imposed can reflect the sentencing principles appropriate to the individual case, for the leverages involved in the plea-bargaining process are gone. Therefore, the fact that a sentence imposed after trial is greater than that offered during a plea negotiation is no indication that the defendant is being punished for asserting his right to proceed to trial. A person may not, of course, be punished for doing what the law allows him to do (Bordenkircher v Hayes, supra; People v Pena, supra). If a defendant refuses to plead guilty and goes to trial, retaliation or vindictiveness may play no role in sentencing following a conviction (Corbitt v New Jersey, supra). Rather, the conventional concerns involved in sentencing, which include the considerations of deterrence, rehabilitation, retribution, and isolation, must be the only factors weighed when sentence is imposed (People v Suitte, 90 AD2d 80; People v Notey, 72 AD2d 279).”
Since the differential between the proposed sentence defendant would have received had he agreed to plead guilty and the sentence that was actually imposed upon him is so enormous, it is clear that he paid an exorbitant price for exercising his legal right to trial. In fact, following defendant’s sentencing, the District Attorney announced that defendant had gotten one of the largest State prison terms ever meted *133out in a white-collar criminal prosecution (New York Times, May 24, 1990, at B5, Cl). Further, it is significant that State prosecutors were initially willing to accept a one year plea, presumably if defendant cooperated with them, and he rejected this proposal notwithstanding that he apparently assisted the Federal authorities, who decided not even to indict him. Moreover, unlike Galanis, who had a prior conviction for securities fraud, defendant had no previous criminal record and did not personally profit from the fraud anywhere near to the extent that Galanis did.
According to the report prepared by the United States Sentencing Commission for the year October 1, 1990 through September 30, 1991, the average Federal sentence imposed upon the white-collar crime of fraud is 17.6 months, for embezzlement is 11.9 months, for forgery and counterfeiting is 16.6 months, for tax offenses is 13.1 months and for money laundering is 40.6 months. Without denigrating the extreme seriousness of defendant’s criminal conduct, it is necessary to point out how out-of-line his sentence is with other sentences prescribed for white-collar offenses of greater magnitude. For example, the 10 year prison sentence accorded a very famous white-collar offender, commonly deemed to be an extremely severe one, will result in his incarceration for an actual term many years less than that to be served by defendant herein, who must do 10 years before he is even eligible for parole. In that regard, defendant would serve more time even were his term of imprisonment to be reduced to 7 to 21 years, to make it commensurate with the sentence given to Galanis, the prime mover of the fraudulent scheme. Under these circumstances, the sentence imposed upon defendant was excessive and an abuse of discretion.